
	
		III
		110th CONGRESS
		1st Session
		S. RES. 1
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Informing the President of the United
		  States that a quorum of each House is assembled.
	
	
		That a committee consisting of two
			 Senators be appointed to join such committee as may be appointed by the House
			 of Representatives to wait upon the President of the United States and inform
			 him that a quorum of each House is assembled and that the Congress is ready to
			 receive any communication he may be pleased to make.
		
